EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed May 9, 2022 is acknowledged and has been entered.  Claims 2, 3, 5, 6, 8-17, 20-26, 28-33, 36-42, 45, 46, 49, 50, 56-59, and 61-67 have been canceled.   Claims 34, 43, 48 and 51 have been amended.  Claims 1, 4, 7, 18, 19, 27, 34, 35, 43, 44, 47, 48, 51-55, 60 and 68-70 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

2.	This application is in condition for allowance except for the presence of claims 53-55 directed to invention non-elected without traverse.  Accordingly, claims 53-55 been cancelled.

3.	Authorization for this examiner’s amendment was given in an interview with Raymond Wagenknecht, 50948 on June 15, 2022.

4.	The application has been amended as follows: 
34.	(Currently Amended)	The IA protein complex according to claim 1, wherein the antigens comprising an amino acid sequence selected from the group consisting of SEQ ID NO. 1, SEQ ID NO.2, SEQ ID NO. 7, SEQ ID NO. 23, SEQ ID NO. 24, and SEQ ID NO. 25 
43.	(Currently Amended)	 The isolated IA protein complex according to claim 1, comprising: 
a)	a first fusion protein unit (HC unit 1) having [[an]] the amino acid sequence set forth in SEQ ID NO. 97 
b)	a second fusion protein unit (LC unit 1) having [[an]] the amino acid sequence set forth in SEQ ID NO. 53
48.	(Currently Amended)	 The isolated IA protein complex according to claim 4, comprising:
a)	a first fusion protein unit (HC unit 1) having [[an]] the amino acid sequence set forth in SEQ ID NO. 97 
b)	a second fusion protein unit (LC unit 1) having [[an]] the amino acid sequence set forth in SEQ ID NO. 53
c)	a third fusion protein unit (HC unit 2) having [[an]] the amino acid sequence set forth in SEQ ID NO. 88 
51.	(Currently Amended)	The isolated IA protein complex according to claim 7, comprising:
a)	a first fusion protein unit (HC unit 1) having [[an]] the amino acid sequence set forth in SEQ ID NO. 97 
b)	a second fusion protein unit (LC unit 1) having [[an]] the amino acid sequence set forth in SEQ ID NO. 53
c)	a third fusion protein unit (HC unit 2) having an amino acid sequence selected from the group consisting of SEQ ID NO. 88, SEQ ID NO. 99, and SEQ ID NO. 100 
d)	a fourth fusion protein unit (LC unit 2) having an amino acid sequence selected from the group consisting of SEQ ID NO. 53 and SEQ ID NO. 54 
53-55.		(Canceled)

5.	Claims 1, 4, 7, 18, 19, 27, 34, 35, 43, 44, 47, 48, 51, 52, 60 and 68-70 have been allowed and renumbered 1-18 respectively.

6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645




/Nita M. Minnifield/          Primary Examiner, Art Unit 1645